DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “locking mechanism operable to secure the drain pan extension in the second configuration” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “locking mechanism” in claims 6 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Please see below under 35 U.S.C. 112(b).  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the first pin of the front extension side fits within the first vertical groove of the drain pan and the second pin of the rear extension side fits within the second vertical groove of the drain pan”.  While the terms “first pin”, “second pin”, “first horizontal notch”, and “second horizontal notch” appear to be clear in light of the specification, it is recommended to remove “of the front extension side” and “of the rear extension side” from the recitations regarding the first pin and second pin to avoid a misunderstanding that the rear extension side includes multiple pins.   Claims 2-8 are rejected insofar as they are dependent on claim 1, and therefore include the same error(s).
Clam 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the first vertical notch”.  There is insufficient antecedent basis for this limitation in the claims.  It is believed to be in error for “the first horizontal notch”.   Claim 4 also recites the limitation “the length”.  There is insufficient antecedent basis for this limitation in the claims.  Perhaps Applicant means a length? 
Clam 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “locking mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification mentions a “locking mechanism” but fails to link it to structure(s) performing the function of locking.  Applicant does define structure for a “securing mechanism”, but this term and its associated structures are not linked with the second configuration.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “wherein the first pin of the front extension side fits within any of the first plurality of vertical grooves of the drain pan and the second pin of the rear extension side fits within any of the second plurality of vertical grooves of the drain pan”.  While the terms “first pin”, “second pin”, “first horizontal notch”, and “second horizontal notch” appear to be clear in light of the specification, it is recommended to remove “of the front extension side” and “of the rear extension side” from the recitations regarding the first pin and second pin to avoid a misunderstanding that the rear extension side includes multiple pins.   Claims 10-16 are rejected insofar as they are dependent on claim 9, and therefore include the same error(s).
Clam 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “the first vertical notch”.  There is insufficient antecedent basis for this limitation in the claims.  It is believed to be in error for “the first horizontal notch”.  Claim 12 also recites the limitation “the length”.  There is insufficient antecedent basis for this limitation in the claims.  Perhaps Applicant means a length?
Clam 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “locking mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification mentions a “locking mechanism” but fails to link it to structure(s) performing the function of locking.  Applicant does define structure for a “securing mechanism”, but this term and its associated structures are not linked with the second configuration.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “wherein the first pin of the front extension side fits within any of the first plurality of vertical grooves of the drain pan and the second pin of the rear extension side fits within any of the second plurality of vertical grooves of the drain pan”.  While the terms “first pin”, “second pin”, “first horizontal notch”, and “second horizontal notch” appear to be clear in light of the specification, it is recommended to remove “of the front extension side” and “of the rear extension side” from the recitations regarding the first pin and second pin to avoid a misunderstanding that the rear extension side includes multiple pins.   Claims 18-20 are rejected insofar as they are dependent on claim 17, and therefore include the same error(s).
Clam 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “the first vertical notch”.  There is insufficient antecedent basis for this limitation in the claims.  It is believed to be in error for “the first horizontal notch”.  Claim 20 also recites the limitation “the length”.  There is insufficient antecedent basis for this limitation in the claims.  Perhaps Applicant means a length?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dennis (US 958,857: cited by Applicant: cited by Examiner in parent) in view of Rosler (US 4,046,279: cited by Applicant: cited by Examiner in parent). 
Regarding claim 17, Dennis discloses an apparatus comprising: 
a drain pan (see at least drainer #2) comprising: 
a pan base (see at least ottom of section #3); 
a left pan side extending along a left pan edge of the pan base (see at least open side opposite end wall #7 of section #3); 
a right pan side extending along a right pan edge of the pan base (see at least end wall #7 of section #3); 
a front pan side extending along a front pan edge of the pan base (see at least side #6 of section #3 facing out of the page), the front pan side comprising a first horizontal notch (see at least notch #12), wherein the first horizontal notch:
extends along a portion of the front pan side (see at least notch #12; lines 64-69); and 
a rear pan side extending along a rear pan edge of the pan base (see at least side #6 of section #3 facing into on the page), the rear pan side comprising a second horizontal notch (see at least notch #12), wherein the second horizontal notch:
extends along a portion of the rear pan side (see at least notch #12; lines 64-69); and 
a drain pan extension slidably coupled to the drain pan (see at least section #4), the drain pan extension comprising: 
an extension base (see at least bottom of section #4); 
a front extension side having an outer surface (see at least side #6 of section #4 facing out of the page) that comprises a first pin configured to fit and move horizontally within the first horizontal notch (see at least pin #13; lines 64-69); and 
a rear extension side having an outer surface (see at least side #6 of section #4 facing into the page) that comprises a second pin configured to fit and move horizontally within the second horizontal notch (see at least pin #13; lines 64-69). 
Dennis does not disclose wherein the first horizontal notch: comprises a first plurality of vertical grooves; and wherein the second horizontal notch: comprises a second plurality of vertical grooves; wherein the first pin of the front extension side fits within any of the first plurality of vertical grooves of the drain pan and the second pin of the rear extension side fits within any of the second plurality of vertical grooves of the drain pan, instead relying on wing nuts #14 for positioning/securing (see lines 55-79).  
Rosler, however, teaches an adjustable container having a horizontal notch provided with a plurality of vertical grooves (see at least horizontal notch #3 having a plurality of vertical grooves #4), and wherein a pin fits within any of the plurality of vertical grooves (see at least column 4, lines 32-68; detents #9).   
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the drain pan of Dennis with wherein the first horizontal notch: comprises a first plurality of vertical grooves; and wherein the second horizontal notch: comprises a second plurality of vertical grooves; wherein the first pin of the front extension side fits within any of the first plurality of vertical grooves of the drain pan and the second pin of the rear extension side fits within any of the second plurality of vertical grooves of the drain pan: that is, using the known technique of an adjustable container having a horizontal groove provided with a plurality of vertical grooves, and wherein a pin fits within any of the plurality of vertical grooves, as taught by Rosler, to provide the drain pan of Dennis with wherein the first horizontal notch: comprises a first plurality of vertical grooves; and wherein the second horizontal notch: comprises a second plurality of vertical grooves; wherein the first pin of the front extension side fits within any of the first plurality of vertical grooves of the drain pan and the second pin of the rear extension side fits within any of the second plurality of vertical grooves of the drain pan would have been obvious to one having ordinary skill in the art (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of providing a secure attachment without the need for the finger nuts #14, thus permitting easier and quicker adjustment.  
Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dennis in view of Rosler as applied to claim 17 above, and further in view of Humphrey et al. (US 4,088,466).
Regarding claims 18-19, Dennis in view of Rosler does not disclose wherein the drain pan extension is securably configurable in at least: a first configuration in which the drain pan extension extends above the drain pan at a first angle relative to the drain pan; and a second configuration in which the bottom extension surface contacts the left pan side, and at least a portion of the drain pan extension extends beyond the left pan side of the drain pan at a second angle relative to the drain pan, further comprising a horizontal evaporator coil positioned above the drain pan, wherein the second angle is determined based at least in part on a height of the horizontal evaporator coil above the drain pan.
Humprey et al. teaches another drain pan (drain trough #44) with drain pan extension (drip tray #54), wherein the drain pan extension is securably configurable in at least: a first configuration in which the drain pan extension extends above the drain pan at a first angle relative to the drain pan (compare angles in Figures 2, 3, and 4; see also at least column 3, line 48 through column 4, line 5); and a second configuration in which the bottom extension surface contacts the left pan side, and at least a portion of the drain pan extension extends beyond the left pan side of the drain pan at a second angle relative to the drain pan (compare angles in Figures 2, 3, and 4; see also at least column 3, line 48 through column 4, line 5), further comprising a horizontal evaporator coil positioned above the drain pan (evaporator #26), wherein the second angle is determined based at least in part on a height of the horizontal evaporator coil above the drain pan (see at least column 3, line 48 through column 4, line 5).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the drain pan of Dennis in view of Rosler with wherein the drain pan extension is securably configurable in at least: a first configuration in which the drain pan extension extends above the drain pan at a first angle relative to the drain pan; and a second configuration in which the bottom extension surface contacts the left pan side, and at least a portion of the drain pan extension extends beyond the left pan side of the drain pan at a second angle relative to the drain pan, further comprising a horizontal evaporator coil positioned above the drain pan, wherein the second angle is determined based at least in part on a height of the horizontal evaporator coil above the drain pan, as taught by Humphrey et al., to improve the drain pan of Dennis in view of Rosler by allowing for different installation options according to different drainage needs (see at least Humphrey et al. column 1, lines 61-68; column 2, lines 3-33).  

Allowable Subject Matter
Claims 1-8 and 9-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763